DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-9, and 12-14 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Li et al (US 6164777 A).
Re claim 1, Li et al teaches a colored contact lens (see abstract) comprising: a lens (see col 4, line 7); and a colored region formed in the lens (see col 4 lines 7-19), wherein at least a part of the colored region is arranged at a position overlapping an iris of a wearer when the colored contact lens is worn (see col 3, lines 55-67), and wherein the colored region has infrared transparency (see col 2, lines 33-50).
	Re claim 5, Li et al teaches wherein the colored region has absorbability or reflectivity to a light whose wavelength is longer than or equal to 400 nm and shorter than or equal to 750 nm (see figures 1 or 2).
	Re claim 6, Li et al teaches wherein a transmittance of the colored region to a light whose wavelength is longer than 750 nm and shorter than 1000 nm is larger than a transmittance of the colored region to a light whose wavelength is longer than or equal to 400 nm and shorter than or equal to 750 nm (see figure 2).
	Re claim 7, Li et al teaches wherein the colored region is arranged at a position that covers an outer circumference of the iris when the colored contact lens is worn (see col. 3, lines 55-67).
	Re claim 8, Li et al teaches wherein the colored region is arranged at a position that does not cover a pupil of the wearer when the colored contact lens is worn (see col 3, lines 55-67).
	Re claim 9, Li et al teaches wherein the colored region is formed of a coloring material having infrared transparency, and wherein the coloring material is not contained in a surface of the lens but contained inside the lens (see example 1).
	Re claim 12, Li et al teaches a manufacturing method of a colored contact lens, the manufacturing method comprising: forming a lens (see col 4, line 7); and forming a colored region in the lens (see col 4,lines 7-19), wherein at least a part of the colored region is arranged at a position overlapping an iris of a wearer when the colored contact lens is worn (see col 3, lines 55-67), and wherein the colored region has infrared transparency (see at least col 2 lines 33-50).
	Re claim 13, Li et al teaches wherein the colored region is formed of a coloring material having infrared transparency (see col 2, 33-50), and wherein the coloring material is not contained in a surface of the lens but contained inside the lens (see col 3 lines 55-67).
	Re claim 14, Li et al teaches wherein the colored region does not cover a pupil of the wearer when the colored contact lens is worn.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Mears (US 2015/0347841 A1).
	Re claim 11, Mears teaches an iris recognition system comprising: an infrared image acquisition unit that captures an iris of a recognition subject wearing a colored contact lens having a colored region by using an infrared ray having a wavelength that transmits the colored region (see paragraph 0039); a visible light image acquisition unit that captures the iris by using a visible light (see paragraph 0043); a determination unit that determines whether or not the recognition subject is wearing the colored contact lens (see paragraph 0039); and a comparison unit that performs comparison on the iris (see numeral 150), wherein when the determination unit determines that the recognition subject is wearing the colored contact lens, the recognition unit performs comparison by using an image acquired by an infrared ray (see paragraph 0039), and wherein when the determination unit determines that the recognition subject is not wearing the colored contact lens, the recognition unit performs comparison by using an image acquired by a visible light (see paragraph 0043).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 6164777 A) and further in view of Mears (US 2015/0347841 A1).
Re claim 2, Li et al does not explicitly disclose wherein at least a part of a pattern of the iris is unable to be determined by a visible light but is able to be determined by an infrared ray when the colored contact lens is worn.
However, Mears discloses wherein at least a part of a pattern of the iris is unable to be determined by a visible light but is able to be determined by an infrared ray when the colored contact lens is worn (see paragraph 0039)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Li et al to include wherein at least a part of a pattern of the iris is unable to be determined by a visible light but is able to be determined by an infrared ray when the colored contact lens is worn as taught by Mears for the predictable result of more accurate iris identification (see Mears 0025).
	Re claim 3, Li et al does not explicitly disclose wherein the colored region has transparency to a light whose wavelength is longer than 750 nm.
	However, Mears discloses wherein the colored region has transparency to a light whose wavelength is longer than 750 nm (see paragraph 0023).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Li et al to include wherein the colored region has transparency to a light whose wavelength is longer than 750 nm as taught by Mears for the predictable result of more accurate iris identification (see Mears 0025)
	Re claim 4, Li et al does not explicitly disclose wherein the colored region has transparency to a light whose wavelength is longer than 750 nm and shorter than 1000 nm.
	However, Mears discloses wherein the colored region has transparency to a light whose wavelength is longer than 750 nm and shorter than 1000 nm (see paragraphs 0023 and 0039)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Li et al to include wherein the colored region has transparency to a light whose wavelength is longer than 750 nm and shorter than 1000 nm as taught by Mears for the predictable result of more accurate iris identification (see Mears 0025)
Re claim 10, Li et al does not explicitly disclose an iris recognition system comprising an infrared image acquisition unit that captures an iris of a recognition subject wearing the colored contact lens according to claim 1 by using infrared ray of a wavelength that transmits the colored region.
	However, Mears discloses an iris recognition system comprising an infrared image acquisition unit that captures an iris of a recognition subject wearing the colored contact lens according to claim 1 by using infrared ray of a wavelength that transmits the colored region (see paragraph 0039).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Li et al to include an infrared image acquisition unit that captures an iris of a recognition subject wearing the colored contact lens according to claim 1 by using infrared ray of a wavelength that transmits the colored region as taught by Mears for the predictable result of more accurate iris identification (see Mears 0025)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17683539 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets describe the same scope and limitations in slightly different words including the contact lens sections and wavelength limitations as particular limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17683550 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets describe the same scope and limitations in slightly different words including the iris recognition limitations as an example.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive. 
The applicant’s first argument is that Li does not teach a colored contact lens.  The second is that Li does not teach a colored region formed in the lens.  The third is that Li does not teach the colored region has infrared transparency.  The applicant takes the passage cited by the examiner out of context and suggests that this part of the reference is meant for only lamps or museum lighting.  This argument is removing the context from the passage.  The reference is teaching that the kind of films utilized for the colored contact lenses employed by the inventor Li is derived from these cited examples.  Later Li discusses a dichroic film including layers of TiO2 and SiO2.  This combination has a property of infrared transparency.  It has been utilized in infrared fiberoptics, lamps as described in the passage, and in infrared transmission filters for optical devices.  This is disclosed in table 1.  Thus, the passage is not merely to laps or museum glass but is describing the type of filter design later employed further in the specification.  The office further notes that throughout the reference and most notably in the abstract, the cited reference teaches a colored contact lens with a colored region formed in the lens.
	The applicant’s final argument is: Mears does not at least disclose a determination unit and recognition unit, wherein when the determination unit determines that the subject is wearing the colored contact lens, the recognition unit performs comparison by using an image acquired by an infrared ray, and wherein when the determination unit determines that the recognition subject is not wearing the color contact lens, the recognition unit performs comparison by using an image acquired by a visible light.
	The applicant’s argument depends on a characterization of the cited art which is not consistent with the art’s disclosure (at best Mears discloses a measurement technique...).  The office noted that the following limitations were present in Mears:  First the terms determination unit and recognition unit are broad terms without a special definition in the specification.  Therefore, the office must apply the broadest reasonable subject matter standard.  
Further the fact that Mears teaches processing units which complete identification of lenses on the eye means that the limitation is met within the broad scope of the claim.  Spoofing or not Mears teaches identifying a colored lens on the eye.  Paragraphs 0023 and 0043 teach infrared imaging devices utilized to determine if the lens is present.  These paragraphs also describe the use of visible light recognition to determine when lens is not present.
Therefore the rejections of record remain valid.
The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131.
It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.
It is noted that the features upon which applicant rely have been given their broadest reasonable interpretation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The examiner notes that he is available to discuss claim amendments in order to expedite prosecution if the applicant wishes to do so in a requested interview.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references teach the dichroic layers utilized in infrared transmission
JP 58062601 A
CN 101084570 A
JP 2005266538 A


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/            Primary Examiner, Art Unit 2872